Exhibit 10.1
March 2, 2009
Brian Roberts
10 Governor Doherty Road
Billerica, MA 01821
Dear Brian:
Insulet Corporation (“Insulet” or the “Company”) is pleased to offer you the
full-time position of Chief Financial Officer, reporting directly to Duane
DeSisto, President And CEO. We are excited about the prospect of you joining our
team and look forward to the addition of your professionalism and experience to
help the Company achieve its goals. You are scheduled to begin your employment
with the Company on Thursday March 5, 2009.
Your base compensation will be $280,000 per year. You will be paid $10,769.23
biweekly in accordance with the Company’s normal payroll practices as
established or modified from time to time. You will participate in the Company’s
Executive Incentive Compensation Program with a target bonus of 40% of your 2009
base compensation. You will participate as a Covered Executive in the Company’s
Amended and Restated Executive Severance Plan.
This offer of employment is contingent upon the satisfactory completion of
background checks.
You will also be eligible to participate in the Company’s benefits programs to
the same extent as, and subject to the same terms, conditions and limitations
applicable to, other employees of the Company of similar rank and tenure. These
benefits presently include: comprehensive medical, prescription drug, and dental
insurance coverage, with 80% of premiums paid for you and your dependents;
Company-paid life insurance coverage at two times your annualized salary; 401(k)
plan; paid holidays and vacation time which will accrue at three weeks per year,
per Company policy. For a more detailed understanding of the benefits and the
eligibility requirements, please consult the summary plan descriptions for the
programs which will be made available to you.
Subject to approval of the Company’s Board of Directors, you will be granted the
option to purchase 180,000 shares of Company common stock, at a purchase price
equal to the fair market value as of the date of the grant. The date of the
grant is typically the date of the next regularly scheduled Board of Directors
meeting occurring after your start date. Prior to the grant date, the number of
options may be adjusted to reflect a stock split or other similar transaction.
This grant will be subject to and governed by the terms and conditions of a
stock option agreement between you and the Company and the Company’s Stock
Option and Incentive Plan, which will include, among other things, a vesting
schedule.
Insulet’s normal business hours are 8:00am to 5:00pm, Monday through Friday.
Your schedule may vary based on your job responsibilities. This position is
salary exempt and may include travel and hours greater than a forty hour
per-week work schedule. You will be reimbursed for normal travel and lodging
expenses outside of the local Bedford, Massachusetts area.
The Company also requires you to verify that the performance of your position at
Insulet does not and will not breach any agreement entered into by you prior to
employment with the Company (i.e., you have

 



--------------------------------------------------------------------------------



 



not entered into any agreements with previous employers which are in conflict
with your obligations to Insulet). You will be required to sign the Company’s
standard Proprietary Information and Non-Competition Agreements as a condition
of your employment with the Company. A copy of these agreements will be made
available to you prior to your employment start date.
Also, please bring with you, for the purpose of completing the I-9 form,
sufficient documentation to demonstrate your eligibility to work in the United
States on your first day of employment. This verification must occur by the
third day of your employment.
We look forward to having you join Insulet. We hope you will be a very valuable
contributor to our team going forward. Please provide a response within 2 days
acknowledging that you have accepted this offer of employment.
Sincerely,

          /s/ Dave Howe         Dave Howe      Vice President, Human Resources 
      Accepted:
      /s/ Brian Roberts         Brian Roberts             

 